                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

MAGGIE EVELYN HOWSE,                                 )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )     Civil No. 3:17-cv-01349
                                                     )     Judge Trauger
SOCIAL SECURITY ADMINISTRATION,                      )
                                                     )
       Defendant.                                    )

                                             ORDER

       On December 3, 2018, the magistrate judge issued a Report and Recommendation

(DE #22), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the plaintiff’s Motion for Judgment on

the Administrative Record (Docket No. 15) is GRANTED. The decision of the Commissioner is

REVERSED, and this matter is REMANDED for further administrative proceedings consistent

with this Report and Recommendation.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 9th day of January 2019.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
